Citation Nr: 1439109	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to in-service herbicide exposure.  

2.  Entitlement to service connection for a bilateral foot disability, claimed as secondary to diabetes.

3.  Entitlement to a disability rating in excess of 10 percent for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to September 1973, and from August 1979 to August 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2010 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision increased the Veteran's rating for his bronchitis to 10 percent, and it denied the Veteran's service connection claims.  

The Veteran's July 2013 substantive appeal limited the appeal to the three issues identified on the title page.


REMAND

The Veteran's July 2013 substantive appeal reflects a request for a hearing before a member of the Board via video conference.  Later that same month, the Veteran was notified that a hearing before a Decision Review Officer (not a member of the Board) had been scheduled for September 2013.  In August 2013, the Veteran attended an informal conference with a DRO, at which it was decided that the Veteran would waive his request for a hearing in lieu of attending a new VA examination for his bronchitis.  

After the Veteran underwent such an examination, the RO issued a supplemental statement of the case in September 2013.  It concurrently sent a hearing election letter to the Veteran.  In October 2013, the Veteran's representative responded that the Veteran would attend either a Travel Board or video conference hearing, whichever became available first.  In consideration of this response, the Board shall disregard the Veteran's earlier waiver of his hearing request and remand this matter in order that he may be scheduled for a hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or video conference hearing, whichever is first available, in accordance with the docket number of this appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

